311 S.W.3d 387 (2010)
Valerie HASENBACK, Employee/Appellant,
v.
AA & L ENTERPRISES, INC., d/b/a Bahr's Discount Foods, Employer/Respondent, and
Treasurer of Missouri, as Custodian of the Second Injury Fund, Respondent/Additional Party.
No. ED 93750.
Missouri Court of Appeals, Eastern District, Division Two.
May 25, 2010.
Kurt C. Hoener, St. Louis, MO, for Appellant.
Kenneth D. Alexander, Mary J. Sommers-Getz, Attorney General's Office, St. Louis, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Valerie J. Hasenbeck appeals from decision of the Labor and Industrial Relations Commission upholding the decision of the administrative law judge awarding Hasenbeck permanent partial disability based on her neck and left shoulder injury from the December 2, 2004 incident and denying permanent total disability, past medical expenses, or future medical expenses referable to the December 2, 2004 incident.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).